DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on March 3, 2021 in response to the previous Non-Final Office Action (12/07/2020) is acknowledged and has been entered.
	Claims 1 – 2, 4 – 7 and 9 – 15 are currently pending.
	Claims 3 and 8 are cancelled.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Rejection under 112(b)

Response to Arguments
Applicant’s arguments, see Remarks, filed March 3, 2021, with respect to claim amendments have been fully considered and are persuasive.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 12/15/2020. An initialed copy is attached to this Office Action.

Allowable Subject Matter
Claims 1 – 2, 4 – 7 and 9 – 15 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 6, the closest prior art fails to disclose, suggest or teach obtain a red-green-blue (RGB) image from the application, and provide the RGB image generated based at least on the obtained first raw image data to the application, and obtain second raw image data using a second image data set corresponding to the second region among raw image data obtained through the image sensor in response to a request to obtain an infrared (IR) image from the application, and provide the IR image generated based at least on the obtained second raw image data to the application, wherein the processor is further configured to obtain the first raw image data using the first image data set according to an illuminance corresponding to the raw image data falling within a first range, and obtain the first raw image data using at least a part of the raw image data in which a component corresponding to infrared light included in the raw image data is corrected in the first image data set based at least on the second image data set, according to the illuminance corresponding to the raw image data falling within a second range including a range which is higher than the first range, and wherein the RGB image obtained according to the illuminance corresponding to the raw image data falling within the first range includes an infrared component, and the RGB image obtained according to the illuminance corresponding to the raw image data falling within the second range does not include the infrared component.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698